EXHIBIT 10-63


ENDMENT TO BUSINESS FINANCING AGREEMENT AND
AGREEMENT FOR WHOLESALE FINANCING


This Amendment is made to (i) that certain Business Financing Agreement executed
on the 25th day of June, 2004, between En Pointe Technologies Sales, Inc. and En
Pointe Gov, Inc.   (individually, collectively and jointly and severally
"Dealer") and GE Commercial Distribution Finance Corporation ("CDF"), as amended
("BFA") and (ii) that certain Agreement for Wholesale Financing between Dealer
and CDF dated June 25, 2004 as amended ("AWF").


FOR VALUE RECEIVED, CDF and Dealer agree that the following paragraph is
incorporated into the AWF and BFA as if fully and originally set forth therein
(capitalized terms shall have the same meaning as defined in the BFA unless
otherwise indicated):


1.
As of the date of execution of this Amendment, all prior financial convenants as
previously set forth are hereby deleted in their entirety and restated to read
as follows:



“En Pointe Technologies, Inc., Guarantor of Dealer’s obligations to CDF under a
Collateralized Guaranty dated June 25, 2004 (“Guarantor”), will maintain, as of
the last day of each calendar quarter set forth below:


(a)  
a Tangible Net Worth and Subordinated Debt in the combined amount of not less
than the amount shown below:



Quarter-end                                                                                     Amount
 June 30, 2007 and each quarter-end
thereafter                                                                                                           $12,750,000


 
(b)  
Dealer covenants that the ratio of Guarantor's Total Funded Indebtedness,
calculated as of the last day of each fiscal quarter, commencing with the fiscal
quarter ending on June 30, 2007, to EBITDA, calculated as of the last day of
each such fiscal quarter, for the preceding four fiscal quarters then ended,
shall be no more than three to one (3.00:1.00).

 
For purposes of this paragraph:  (i) 'Tangible Net Worth' means the book value
of  Guarantor's assets less liabilities, excluding from such assets all
Intangibles; (ii) 'Intangibles' means and includes general intangibles; software
(purchased or developed in-house); accounts receivable and advances due from
officers, directors, employees, stockholders, members, owners and affiliates;
leasehold improvements net of depreciation; licenses; good will; prepaid
expenses; escrow deposits; covenants not to compete; the excess of cost over
book value of acquired assets; franchise fees; organizational costs; finance
reserves held for recourse obligations; capitalized research and development
costs; the capitalized cost of patents, trademarks, service marks and copyrights
net of amortization; and such other similar items as CDF may from time to time
determine in CDF's sole discretion; (iii) 'Debt' means all of  Guarantor's
liabilities and indebtedness for borrowed money of any kind and nature
whatsoever, whether direct or indirect, absolute or contingent, and including
obligations under capitalized leases, guaranties, or with respect to
which  Guarantor has pledged assets to secure performance, whether or not direct
recourse liability has been assumed by  Guarantor; (iv) 'Subordinated Debt'
means all of  Guarantor's Debt which is subordinated to the payment
of  Guarantor's liabilities to CDF by an agreement in form and substance
satisfactory to CDF; (v) 'Current Tangible Assets' means  Guarantor's current
assets less, to the extent otherwise included therein, all Intangibles  (vi)
‘Funded Debt’ means,  the sum of the following, without duplication (1) Dealer's
outstanding principal and interest indebtedness to CDF excluding the principal
outstanding under Dealer's inventory floorplan credit facility and,
 (2) Guarantor's aggregate outstanding principal balance of all other
indebtedness for borrowed money, including, without limitation, the amount which
would have been the aggregage cost of all property leased pursuant to a capital
lease if such property would have been purchased rather than leased,  but,
excluding, (3) Subordinated Debt, and (4) that portion of the outstanding
principal balance of Guarantor's Pakistan affiliates' indebtedness for borrowed
money up to the amount of such affiliates' interest bearing assets and (vii)
‘EBITDA’ means, net operating income plus depreciation and amortization plus
other income as reflected on Guarantor's quarterly consolidated financial
statements that have been prepared according to GAAP (“GAAP”).  All terms used
herein to the extent not defined shall be used in accordance with generally
accepted accounting principles consistently applied.  All amounts, if
applicable, shall be calculated on a consolidated basis (“GAAP”).


Dealer waives notice of CDF’s acceptance of this Amendment.


All other terms and provision of the BFA and AWF, to the extent consistent with
the foregoing, are hereby ratified and will remain unchanged and in full force
and effect.


IN WITNESS WHEREOF, Dealer and CDF have both read this Amendment to the BFA and
AWF, understand all the terms and provisions hereof, and agree to be bound
thereby and subject thereto as of this 25th  day of September , 2007.


ATTEST:                                                                           EN
POINTE TECHNOLOGIES SALES, INC.


/s/ Robert A.
Mercer                                                      By:  /s/ Attiazaz
“Bob” Din                                                                
Robert A. Mercer,
Secretary                                                                             Attiazaz
“Bob” Din
       Chief Executive Officer


ATTEST:                                                                           EN
POINTE GOV, INC.


/s/ Robert A.
Mercer                                                      By:  /s/ Attiazaz
“Bob” Din                                                                
Robert A. Mercer,
Secretary                                                                             Attiazaz
“Bob” Din
       Chief Executive Officer


GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION


By:  /s/ David J. Lynch                                                      
       David J. Lynch
       Vice President of Operations
ACKNOWLEDGEMENT BY GUARANTOR:
EN POINTE TECHNOLOGIES, INC.


By:  /s/ Attiazaz “Bob” Din___________________________________
       Attiazaz “Bob” Din
       President

